The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. § 112, first paragraph, as the disclosure is not enabling for the said claims. The specification does not provide a repeatable method for obtaining the C179 antibody, and it does not appear to be readily available material. The specific antibody is required to test the claimed product. Deposit of the hybridoma or the sequence of the heavy and light chain variable regions or the current supplier would satisfy the enablement requirements of 35 U.S.C. 112. The is no deposit statement. 
	If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
	If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:
	(a) during the pendency of this application, access to the deposits will be afforded to one determined by the commissioner to be entitled thereto;
	(b) all restrictions imposed by the depositor on the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(C) the deposits will be maintained in the public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
	(d)a viability statement in accordance with the provisions of 37 CFR 1.807; and
	(e) the deposits will be replaced if they should become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
	In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.803-37 CFR 1.809 for additional explanation of these requirements.
Thus, with the lack of guidance in the specification, it would require undue burden to make the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims involve a polypeptide "that consists essentially of" a sequence defined by reference to SEQ ID NO:1 with one or more specific point mutations. While the meaning of “consisting essentially of” is well understood when defining a composition as consisting essentially of a list of compounds, the meaning is not clear when defining a polypeptide chemical compound as "consisting essentially of" certain structural elements. It is not clear what modifications do or do not alter the essential nature of the claimed molecule. Therefore, the metes and bounds of these claims are indefinite. For examination it is treated as comprising. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from claim 1, which requires at least one tyrosine at specified positions in an amino acid sequence. However, in claim 8, SEQ ID NO:117 lacks any of the required tyrosine residues. Therefore, claim 8 expands the claimed subject matter beyond the scope of parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Genbank AFF26485 as evidenced by Smirnov et al. (Vopr Virusol. 1999 May-Jun;44(3) page 111 abstract only).
AFF26485 discloses an influenza hemagglutinin polypeptide which has at least 65% sequence identity to amino acid residues 229-519 of SEQ ID NO:1, see the attached alignment. In the reference sequence, the residue corresponding to position 411 has mutated to a tyrosine, see the marked box.  Therefore, the reference sequence clearly meets the limitations of claims 1 and 3. In regard to claims 10 and 11, the reference is silent upon the ability of the hemagglutinin to bind stalk-specific antibody C179. However, since C170 is known to bind hemagglutinin of type H6 (see the abstract by Smirnov as evidence), and the reference hemagglutinin is type H6, there is reason to believe that the reference protein is inherently capable of binding to antibody C179. In regard to claim 12, the hemagglutinin sequence retains its endogenous trimerization domain. Therefore, claims 9-12 are also anticipated by the reference. 

Claims 1 and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Genbank CY109931. This nucleic acid encodes the polypeptide described in Genbank CY109931, thereby meeting the limitations of this claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Genbank AFF26485. The reference teaches the sequence of an H6N2 influenza hemagglutinin obtained from a domestic duck. This differs from claims 15-17, which require the hemagglutinin in a composition, specifically a vaccine. However, including the hemagglutinin from any known H6N2 strain in a vaccine with conventional carriers or adjuvants would have been within the ordinary skill of the art, for the purpose of providing avians with protection against H6N2 virus. Therefore, the invention as a whole is prima facie obvious, absent unexpected results. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 8-12, 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, these claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 1, 3, 8-12, 14 are drawn to products with specific structural limitations. As shown by Genbank AFF26485 and CY10993, a naturally occurring hemagglutinin protein and its naturally occurring coding sequence meet these structural limitations. Since naturally occurring products are judicially excepted from patentable subject matter, these claims encompass unpatentable natural products. Claims 15-17 further require conventional vaccine composition components. Since provision of these components is very routine in the influenza art, claims 15-17 as a whole do not recite something significantly different from a judicial exception. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9393297. Although the claims at issue are not identical, they are not patentably distinct from each other because even though the claims are almost identical they vary in scope with the consideration of the mutations listed in claim 1. 
Applicant is advised that when amending the claim, if they become co-extensive and identical in scope to the reference patent, then it would be subject to statutory DP that cannot be overcome by a TD. 
Allowable Subject Matter
Claims 2, 4-7, 13, 18, and 19 are free of the prior art since all of the claims require a di-tyrosine motif (2, 4-7, 18, and 19) and a trimerization domain as a foldon domain (claim 13). The claims are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 101 and ODP, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648


/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648